—Appeal from order, Supréme Court, Queens County (Stanley Katz, J.), entered on or about March 20, 1992, which, insofar as appealed from, denied respondents’ cross motion to dismiss the Business Corporation Law § 1104 petition for judicial dissolution and to compel specific performance, unanimously dismissed as academic, without costs.
The argument that the subject agreement requires that a private right of division of assets be honored before a claim for dissolution under Business Corporation Law § 1104 is considered was rendered moot by a subsequent order confirming a Referee’s report rendered after a full hearing on the dissolution issue and dismissing the section 1104 petition (see, Matter of Hayes v Festa, 202 AD2d 277 [decided herewith]).
Were we to reach the merits we would find that appellants’ interpretation of the subject agreement would void the express exception for involuntary dissolution by rendering it meaningless. Concur — Rosenberger, J. P., Asch, Rubin, Williams and Tom, JJ.